internal_revenue_service number release date index number --------------------------------------------------------- ------------------------------------ -------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb hw plr-122568-09 date date legend city ------------------------------------------------------------------------------------------------------ ------------------------- state ----------- trust ---------------------------------------------------------------- plans ---------------------------------------------------------------------------- dear ------------------ facts city is a municipality and political_subdivision of state with the authority to lay and assess property and other taxes as well as to conduct governmental functions such as those dealing with zoning and public health and safety it is governed by a mayor and eight aldermen who are elected by city residents a fulltime city administrator under the direction of the mayor and board_of aldermen is responsible for the day-to-day operations and management of city’s professional staff city sponsors health benefits plans providing comprehensive coverage for city employees retirees and their eligible dependents employees who retire directly from city service may continue coverage on a contributory basis under one of two post- retirement medical_plans the plans retirees under the age of are covered through a self-insured plan similar to the one for current employees for retirees who have reached age or are eligible for medicare city offers a medicare supplemental plan underwritten by a health insurance_company retirees contribute to plans on an plr-122568-09 after-tax basis under plans a retiree’s contribution to the cost of the plan is based on length of service with retirees having more years_of_service paying a smaller percentage of plan costs city does not provide benefits under plans to individuals who do not qualify as a retiree’s spouse or dependent under sec_152 of the internal_revenue_code the code retired employees may not make pre-tax contributions to pay for medical benefits neither active employees nor retirees have the option to cash_out amounts in plans ie eligible retirees may not receive cash or other taxable benefits in lieu of post- retirement medical benefits plans do not permit conversion of sick or vacation benefits to retiree medical benefits all retiree medical benefits terminate upon the death of the retired employee and any dependents city established trust to pay for medical_expenses of its former employees and dependents the trustee is a private trust company unrelated to city trust assets are to be used exclusively to provide post-retirement health benefits under plans trust assets which come from city and participant contributions may be used to pay for plans and trust operations trust assets may not be used to pay for life_insurance or other non-health benefits city maintains the authority to determine all benefit payments appoint investment managers and take all actions necessary to administer trust and plans trust assets are to be managed by city or by an independent investment manager designated by city the trust agreement may be amended at any time except that no amendment may authorize any part of trust corpus or income to be used for or diverted to purposes other than the exclusive benefit of plans’ participants or the payment of trust expenses trust is irrevocable however if all liabilities owed to plans’ participants are satisfied or if plans and plans’ benefits have been terminated and there is any balance remaining it must be applied for the exclusive benefit of plans’ participants to provide post-retirement medical benefits law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions was excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicated that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utility or the performance of some governmental function that accrued to either a state or municipality the ruling stated that it may be assumed that congress did not desire in any way to restrict a plr-122568-09 state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign properly to conduct the ruling concluded that because the participating political subdivisions have an unrestricted right to receive in their own right their proportionate share of the investment fund’s income as it is earned the fund’s income accrues to them within the meaning of sec_115 in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks arising from their obligations regarding public liability workers’ compensation or employees’ health is excludable from gross_income under sec_115 in this ruling private interests did not materially participate in the organization nor did they benefit more than incidentally from the organization trust was established as a separate_entity by ordinance pursuant to the exercise of city’s legislative power by payment of medical_expenses and health insurance premiums trust provides health benefits to retirees and their eligible dependents providing such benefits to former public employees constitutes the performance of an essential_governmental_function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 the provision of health benefits to participating retirees and their dependents satisfies a city obligation to provide those benefits thus the income of the trust accrues to the benefit of the city which is an instrumentality of the state no private interests participate in or benefit from the operation of trust other than as providers of goods and services the benefit to retired city employees is incidental to the public benefit see revrul_90_74 sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a of the code gross_income includes compensation_for services including fees commissions fringe_benefits and similar items however sec_106 of the code provides that gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by him his spouse or his dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees or by contributing to a separate trust or fund including a fund referred to in sec_105 which provides accident and health benefits directly or through plr-122568-09 insurance to one or more of his employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits coverage provided under an accident_and_health_plan to former employees and their spouses and dependents is excludable from gross_income under sec_106 see revrul_62_199 1962_2_cb_32 revrul_82_196 1982_2_cb_53 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse and his dependents as defined in sec_152 of the code based on the information submitted and representations made we conclude as follows the income of trust is derived from the exercise of an essential_governmental_function and will accrue to the political_subdivision of a state for purposes of sec_115 consequently we rule that trust’s income is excludable from gross_income under sec_115 of the code contributions paid to plans and payments made from plans which are used exclusively to pay for the accident or health coverage of retired employees their spouses and dependents as defined in sec_152 of the code are excludable from the gross_income of retired employees and retired employees’ spouses and dependents under sec_106 and sec_105 of the code no opinion is expressed as to the classification of trust as a_trust for federal tax purposes further no opinion is expressed concerning the federal tax consequences of plans or trust under any other provision of the code other than those specifically stated herein in particular sec_3 of revproc_2009_1 2009_1_irb_107 provides that the service will not issue a ruling concerning whether a self-insured_medical_reimbursement_plan satisfies the requirements of sec_105 for a plan_year accordingly no opinion is expressed concerning whether plans satisfy the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations plr-122568-09 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
